DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, lines 1-2 recite “the airflow outlet extends…substantially the length of the hair engaging member”, which is unclear.  It is unclear if the airflow outlet extends the entire length of the hair engaging member, if the airflow outlet extends half the length of the hair engaging member or if the airflow outlet extends some other portion thereof.  For purposes of substantive examination, the limitation “substantially the length of the hair engaging member” is being interpreted as the airflow outlet extends at least a portion of the length of the hair engaging member. 
Regarding claim 10, lines 1-2 recite “wherein the external surface of the hair engaging member has an arcuate profile”, and claim 1 recites “the hair engaging member comprises a curved external surface”, thus, it is unclear if the external surface having an arcuate profile recited in claim 1 is the same or different from the curved external surface recited in claim 10.  For purposes of substantive examination, the “external surface…has an arcuate profile” recited in claim 10 is being interpreted as the same “curved external surface” recited in claim 1. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-8, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santhouse et al. (US5729907).
Regarding claims 1 and 16, Santhouse discloses an attachment (10, 50; Figures 1-8) for a hair styling apparatus (refer to Abstract) comprising: a casing (12 and/or 14) comprising an air inlet (aperture formed by 14) for receiving airflow from a hair styling apparatus (“for securing …to a front nozzle or outlet of a hair dryer”, refer to Column 2, lines 26-27); a hair engaging member (16, 18, 20, and connecting portion, refer to annotated Figure 4, below) supported by the casing and extending in a longitudinal direction (referring to Figure 2, the longitudinal direction is left to right) of the attachment, wherein the hair engaging member comprises a curved external surface (best shown in Figures 3 and 4, wherein portion 16 of the hair engaging member is curved; additionally refer to annotated Figure 4 below), and a plurality of bristles (22); and an airflow outlet (24) that extends in the longitudinal direction (best shown in Figure 1) and is formed as a slot by an overlap (refer to annotated Figure 4, below) between an inwardly facing side face of a wall (refer to annotated Figure 4, below) of the casing that extends in the longitudinal direction and a first side (left side with respect to Figure 4, additionally refer to annotated Figure 4, below) of the hair engaging member, wherein the airflow outlet is shaped to direct air over the curved external surface of the hair engaging member from the first side (left side, Figure 4) of the hair engaging member toward an opposite side (right side, Figure 4) of the hair engaging member in a direction that is transverse to the longitudinal direction (referring to Figure 4, the longitudinal direction is into the page, whereas some of the airflow will be directed in a left to right direction, i.e. transverse to the longitudinal direction), wherein the curved external surface of the hair engaging member comprises a plurality of ribs (20) that form an airflow guide for guiding air that has exited the airflow outlet transversely (the ribs are oriented transversely to the longitudinal direction, as best shown in Figure 1 and therefore will have a tendency to direct the air flow along the same direction, i.e., transverse to the longitudinal direction) to the longitudinal direction over the external surface of the hair engaging member, wherein each rib within the plurality of ribs extends substantially perpendicularACTIVE.135180085.01App No. 15/468,496Page 3 to the longitudinal direction (best shown in Figure 1, wherein the longitudinal direction is left-to-right and the ribs extend/are elongated in an up-and-down orientation, thereby being substantially perpendicular to the longitudinal direction), and each rib within the plurality of ribs comprises an arcuate profile perpendicular to the longitudinal direction (best shown in Figure 2, wherein upper portions of each rib are depicted as having a rounded/arcuate periphery). 

    PNG
    media_image1.png
    948
    899
    media_image1.png
    Greyscale

Regarding claim 3, Santhouse discloses the attachment of claim 1, wherein the airflow outlet extends in the longitudinal direction (best shown in Figure 1) substantially the length of the hair engaging member (per the interpretation applied to the 35 U.S.C. 112(b) rejection to claim 2, above, the limitation “substantially the length of the hair engaging member” is interpreted as at least a portion of the length of the hair engaging member; referring to Figure 1, airflow outlet, 24, is shown to extend in the longitudinal direction, i.e. left-to-right, along at least a portion of the length of the hair engaging member).
Regarding claims 5, and 7-8, Santhouse discloses the attachment of claim 1, wherein each rib in the plurality of ribs is positioned parallel to an adjacent rib (best shown in Figure 2) and a channel (not labeled but is the space between each of the ribs, best shown in Figure 2) is defined therebetween, wherein the ribs within the plurality of ribs have a uniform rib width (best shown in Figure 2, wherein each rib is sized the same, thereby providing the ribs having a uniform rib width), and wherein each channel in the plurality of ribs has a uniform channel width (best shown in Figure 2), and the channel width is greater than a width of a rib (best shown in Figure 2).
Regarding claim 10, Santhouse discloses the attachment of claim 1, wherein the external surface of the hair engaging member has an arcuate profile perpendicular to the longitudinal direction (best shown in Figure 4, wherein the longitudinal direction is into the page, and the arc of the arcuate profile is perpendicular to the longitudinal axis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Santhouse in view of Han (US2016/0120286).
Regarding claim 9, Santhouse discloses the attachment of claim 8, as applied above.  The combination does not disclose wherein the width of each channel is in the range from 2mm to 4mm, rather, Santhouse is silent on the width.  Han discloses a similar attachment for a hairstyling apparatus (100) having a plurality of ribs (108 or 112) and a channel (132 or 134, refer to Figure 6) situated between adjacent ribs, wherein the width of the channel is between 0 and 12.5 mm (0 and 1.25cm) or between 0 and 9mm (refer to Paragraph [0043]), thereby demonstrating that the width of the channel can be modified as a matter of design choice.  Refer additionally to Figures 1-8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santhouse’s attachment such that the width of each channel is within the claimed range, since such a modification would have involved a mere change in the size of a component of an invention and it has been held that a change in the size is within the level of ordinary skill.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Santhouse in view of Csavas (US2004/0261812).
Regarding claims 11-12, Santhouse discloses the attachment of claim 1, as applied above.  Santhouse does not disclose that the attachment comprises two hair engaging members. Rather, Santhouse’s attachment comprises only a single hair engaging member; however, it is well-known to provide an attachment for a hair styling device that comprises two hair engaging members, as demonstrated by Csavas.  Csavas discloses a similar attachment (1, 21, 31, 41, 51, 61; Figures 1-13) for a hairstyling device comprising a casing (3), the casing comprising an air inlet (interior of 5), an airflow outlet (7, 8, best shown in Figures 1-2); and a hair engaging member (2).  Csavas provides embodiments of the attachment wherein a single hair engaging member is provided (Figures 1-6), similar to the attachment of Santhouse, or alternatively, wherein two hair engaging members are provided side-by-side (Figures 7-12), thereby demonstrating a second hair engaging member can be provided as a matter of design choice to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santhouse’s attachment to comprise two hair engaging members side-by-side, as taught by Csavas, since Csavas demonstrates that both configurations are functional equivalents and additionally since such a modification provides the advantage of ensuring better control over the user’s hair. 
Regarding claim 13, the combination of Santhouse and Csavas disclose the attachment of claim 12, as applied above.  Per the modification addressed in claim 11, the second hair engaging member of Csavas was incorporated into Santhouse’s attachment.  Santhouse further discloses an outer casing section (14) and an inner casing section (12).  The combination does not thus far disclose wherein a ledge of the second hair engaging member is disposed between the first and second hair engaging members.  Csavas’ second hair engaging member is configured such that the first and second hair engaging members are disposed immediately adjacent one another (Figures 7-8), or wherein the first and second hair engaging members are disposed spaced apart from one another such that a portion of the casing/ledge of the casing is disposed between the first and second hair engaging member (Figures 9-10).  Therefore it would have been obvious to one of ordinary skill in the art to further modify the attachment of the combination of Santhouse and Csavas such that a ledge of the inner casing is disposed between the first and second hair engaging members, as taught by Csavas, since Csavas demonstrates that such a configuration is well-known and since the hair engaging member must be supported by some portion of the casing in order to be securely attached thereto.  Modifying Santhouse to have a second hair engaging member, separated by a portion of the inner casing/ledge of the inner casing results in configuration as depicted below in Santhouse’s modified Figure 4.

    PNG
    media_image2.png
    649
    830
    media_image2.png
    Greyscale

Regarding claim 14, the combination of Santhouse and Csavas disclose the attachment of claim 11, as applied above.  Per the modification addressed in claim 11, the second hair engaging member of Csavas was incorporated into Santhouse’s attachment.  Providing a second hair engaging member on the attachment of Santhouse results in a configuration wherein a second airflow outlet between the casing and a second hair engaging member and ACTIVE.135180085.01App No. 15/468,496Page 5wherein the second airflow outlet is shaped to direct air over an external surface of the second hair engaging member (refer to modified and annotated Santhouse Figure 4, below).

    PNG
    media_image3.png
    1059
    1083
    media_image3.png
    Greyscale

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Santhouse in view of Miller (US6434855).
Regarding claim 15, Santhouse discloses the attachment of claim 1, as applied above.  Santhouse does not disclose wherein the air inlet is configured so that airflow enters the attachment in the longitudinal direction, rather, the air inlet is situated inline with the attachment such that airflow enters the attachment in a direction transverse to the longitudinal direction.  However, it is well-known to provide an attachment for a hairstyling device wherein the airflow enters the attachment in a same direction as the hair engaging member extends, i.e. the longitudinal direction, as demonstrated by Miller.  Miller discloses a similar attachment (2) for a hair styling apparatus, the attachment comprising a hair engaging member (16, 17, Figures 9-10) extending in a longitudinal direction (left-to-right, Figures 9-10), the hair engaging member supported by a casing (3), the casing comprising an air inlet (interior of 32, Figure 9; interior of 33, Figure 10) disposed either transverse to the longitudinal direction (Figure 9) such that airflow into the attachment is transverse to the longitudinal direction, similar to Santhouse’s configuration; or alternatively, the air inlet is disposed parallel to the longitudinal direction, such that airflow into the attachment flows in the longitudinal direction, thereby demonstrating that providing an attachment for a hair styling apparatus wherein the air inlet is disposed such that airflow into the attachment is in the longitudinal direction is a functionally equivalent configuration to providing the air inlet such that the airflow enters the attachment transverse to the longitudinal direction.  Refer additionally to Figures 1-14.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santhouse’s attachment such that the air inlet is positioned so that airflow enters the attachment in the longitudinal direction, as taught by Miller, since Miller demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Regarding claim 21, Santhouse discloses an attachment (10, 50; Figures 1-8) for a hair styling apparatus (refer to Abstract) comprising: a casing (12, 14) comprising an air inlet (aperture formed by 14) for receiving airflow from a hair styling apparatus (“for securing …to a front nozzle or outlet of a hair dryer”, refer to Column 2, lines 26-27); a hair engaging member (16, 18, 20, and connecting portion, refer to annotated Figure 4, below) supported by the casing and extending in a longitudinal direction (referring to Figure 2, the longitudinal direction is left to right) of the attachment, wherein the hair engaging member comprises a curved external surface (best shown in Figures 3 and 4, wherein portion 16 of the hair engaging member is curved; additionally refer to annotated Figure 4 below); and an airflow outlet (24) that extends in the longitudinal direction, the airflow outlet formed as a slot between an inwardly facing side face of a wall of the casing that extends in the longitudinal direction and aACTIVE.135180085.01App No. 15/468,496Page 7 first side of the hair engaging member (refer to annotated Figure 4, below), wherein the airflow outlet is shaped to direct air over the curved external surface of the hair engaging member from the first side (left side, Figure 4) of the hair engaging member toward an opposite side (right side, Figure 4) of the hair engaging member in a direction that is transverse to the longitudinal direction (referring to Figure 4, the longitudinal direction is into the page, whereas some of the airflow will be directed in a left to right direction, i.e. transverse to the longitudinal direction), wherein the curved external surface of the hair engaging member comprises a plurality of ribs (20) that form an airflow guide for guiding air that has exited the airflow outlet transversely (the ribs are oriented transversely to the longitudinal direction, as best shown in Figure 1 and therefore will have a tendency to direct the air flow along the same direction, transverse to the longitudinal direction) to the longitudinal direction over the external surface of the hair engaging member, wherein each rib within the plurality of ribs extends substantially perpendicular to the longitudinal direction (best shown in Figure 1, wherein the longitudinal direction is left-to-right and the ribs extend/are elongated in an up-and-down orientation, thereby being substantially perpendicular to the longitudinal direction), and each rib within the plurality of ribs comprises an arcuate profile perpendicular to the longitudinal direction (best shown in Figure 2, wherein upper portions of each rib are depicted as having a rounded/arcuate periphery).  
Santhouse does not disclose that the airflow outlet is transversely oriented relative to the air inlet rather, the airflow outlet and the air inlet are situated inline with each other.  However, it is well-known to provide an attachment for a hairstyling device wherein the airflow outlet and the air inlet are oriented transversely to one another, as demonstrated by Miller.  Miller discloses a similar attachment (2) for a hair styling apparatus, the attachment comprising a hair engaging member (16, 17, Figures 9-10) extending in a longitudinal direction (left-to-right, Figures 9-10), the hair engaging member supported by a casing (3), an airflow outlet (14) and an air inlet (interior of 32, Figure 9; interior of 33, Figure 10), wherein the airflow outlet is either oriented inline with the air inlet (Figure 9), similar to Santhouse’s configuration or alternatively, wherein the airflow outlet is transversely oriented to the air inlet (Figure 10), thereby demonstrating that the position of the air inlet can be changed, as a matter of design choice, to provide functionally equivalent configurations. Refer additionally to Figures 1-14.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santhouse’s attachment such that the airflow outlet is transversely oriented relative to the air inlet, as taught by Miller, since Miller demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santhouse in view of Altamore (US6070596).
Regarding claim 17, Santhouse discloses the attachment of claim 16, as applied above.  Santhouse does not thus far disclose wherein each bristle of the plurality of bristles is disposed between adjacent pairs of ribs of the plurality of ribs.  Rather, the bristles are arranged such that some bristles are disposed between adjacent pairs of ribs and some are disposed coincident with the ribs.  Altamore discloses a hair styling device (10, Figures 1-7) comprising a hair engaging member (12), the hair engaging member comprising a plurality of equally spaced ribs (28, 29) and a plurality of bristles (25, 27), wherein each bristle of the plurality of bristles is disposed between adjacent pairs of ribs of the plurality of ribs (best shown in Figures 1-2, and 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santhouse’s attachment such that each bristle of the plurality of bristles is disposed between adjacent pairs of ribs of the plurality of ribs, as taught by Altamore, since Altamore demonstrates that such a configuration is well-known in the art and since such a modification would have involved a matter of rearranging of parts and it has been held that rearranging of parts is within the level of ordinary skill.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santhouse in view of Obermann (US2010/0024837).
Regarding claims 18-20, Santhouse discloses the attachment of claim 1, as applied above.  Santhouse does not thus far disclose wherein the hair engaging member is adapted to move, rock, or pivot relative to the casing upon movement of the hair engaging member through a user's hair. Rather, Santhouse’s hair engaging member is stationary with respect to the casing (14). Obermann discloses a similar attachment (10, Figures 1-7) for a hairstyling device (refer to Paragraph [0012]), comprising a casing (not labeled, refer to annotated Figure 2, below), the casing comprising an airflow inlet (12), and a hair engaging member (16).  The hair engaging member is “spring-biased” with respect to the casing (refer to Paragraph [0023]) about a pivot axis (28), thereby enabling the hair engaging member to follow the contour of the user’s head (refer to Paragraph [0011]).  Providing the hair engaging member pivotably connected to the casing provides the hair engaging member to be adapted to move, rock or pivot about the pivot axis.  Since the pivoting is affected by a spring, the moving, rocking, and pivoting motion may occur upon movement of the hair engaging member through a user’s hair.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santhouse’s attachment such that the hair engaging member is adapted to move, rock, or pivot, relative to the casing upon movement through a user’s hair, as taught by Obermann, since such a modification provides the advantage of permitting the hair engaging member to follow the contours of a user’s head.

    PNG
    media_image4.png
    515
    738
    media_image4.png
    Greyscale

Claims 1, 3, 5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrain (WO02/45543) in view of Cohen (US2012/0234343).
Regarding claim 1, Legrain discloses an attachment (3, “removably attached”, refer to line 168 and lines 190-192 of the translation) for a hair styling apparatus comprising: a casing (28, 12, 10, 6a, 6b, 8a, 8b) comprising an air inlet (not labeled but is the opening of 3, proximate hair dryer outlet end, 5; refer to Figure 1) for receiving airflow from a hair styling apparatus; a hair engaging member (7; refer to Figure 3) supported by the casing (best shown in Figure 2) and extending in a longitudinal direction of the attachment (left-to-right direction with respect to the orientation defined in Figure 3), wherein the hair engaging member comprises a curved external surface (best shown in Figure 3, wherein the hair engaging member exhibits an elliptical shape, thereby providing a curved external surface); and an airflow outlet (not labeled, but is defined by the void existing between hair engaging member 7, and portion of casing shown as flaps, 8a and 8b; refer to Figure 4) that extends in the longitudinal direction (refer to Figure 3, wherein the void that defines the airflow outlet extends in a left-to-right direction, i.e. the longitudinal direction) and is formed as a slot by an overlap between an inwardly facing side face of a wall (lower surface of flap 8a) of the casing that extends in the longitudinal direction (best shown in Figure 3 which shows the flap, 8a, extending a left-to-right direction, thereby extending in the longitudinal direction) and a first side (not labeled but is the left/interior side of the hair engaging member, refer to annotated Figure 5, below) of the hair engaging member, wherein the airflow outlet is shaped to direct air over the curved external surface of the hair engaging member from the first side of the hair engaging member toward an opposite side (not labeled, but is the right/exterior side of the hair engaging member, refer to annotated Figure 5, below) of the hair engaging member in a direction that is transverse to the longitudinal direction (the airflow exits the attachment in a direction coincident with arrows shown in Figures 4-5 which is transverse to the longitudinal direction; additionally refer to lines 274-275 of the translation which states that the position of the hair engaging member and the flaps of the casing can take any intermediate position between that shown in Figure 4, wherein the hair engaging member is fully retracted and the flaps are fully open, or the position as shown in Figure 5 wherein the hair engaging member is fully extended and the flaps of the casing are closed, in which case the direction of the airflow will be directed over the hair engaging member in different directions; however, in any intermediate position, the air flows over the hair engaging member transverse to the longitudinal direction, with the exception of the fully closed position as illustrated in Figure 5).  Refer additionally to Figures 1-5.  
Legrain does not disclose wherein the curved external surface of the hair engaging member comprises a plurality of ribs that form an airflow guide for guiding air that has exited the airflow outlet transversely to the longitudinal direction over the external surface of the hair engaging member, wherein each rib within the plurality of ribs extends substantially perpendicular to the longitudinal direction, and each rib within the plurality of ribs comprises an arcuate profile perpendicular to the longitudinal direction; however, such a configuration is well-known in the art, as demonstrated by Cohen.  Cohen discloses a similar hair styling attachment (50, 60, Figures 5-6) for a hair styling apparatus having an air inlet (not labeled, but is the inlet formed at bottom of 60, refer to Figure 6) and an airflow outlet (not labeled, but is the hole disposed at a top of attachments 50 and 60, refer to Figures 5A and 6), and a hair engaging member (top tapered portion of 50, 60, refer to Figures 5-6) extending in a longitudinal direction (left to right direction with respect to Figure 5A), the hair engaging member having a curved external surface (the hair engaging member has an oblong shape, thereby providing a curved external surface as best shown in Figure 6), the hair engaging member comprising a plurality of ribs (54, Figure 5A; not labeled in Figure 6; however, Figure 6 depicts a total of 14 ribs positioned on an exterior surface of the hair engaging member), wherein each rib in the plurality of ribs extends substantially perpendicular to the longitudinal direction (referring to Figure 5A, the longitudinal direction is left-to-right; each of the ribs extends vertically and therefore extend substantially perpendicular to the longitudinal direction), and each rib within the plurality of ribs comprises an arcuate profile perpendicular to the longitudinal direction (referring to Figures 5A and 6, each of the ribs is depicted as having a rounded cross-section and therefore comprises an arcuate profile about its perimeter and in the longitudinal direction).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legrain’s attachment for a hairstyling apparatus such that the curved external surface of the hair engaging member comprises a plurality of ribs, wherein each rib within the plurality of ribs extends substantially perpendicular to the longitudinal direction, and comprises an arcuate profile perpendicular to the longitudinal direction, as taught by Cohen, such that the plurality of ribs form an airflow guide for guiding air that has exited the airflow outlet transversely to the longitudinal direction over the external surface of the hair engaging member, since such a modification provides the advantage of aiding in the separation and alignment of a user’s hair.

    PNG
    media_image5.png
    700
    947
    media_image5.png
    Greyscale

Regarding claim 3, the combination of Legrain and Cohen discloses the attachment of claim 1, as applied above, wherein the airflow outlet extends in the longitudinal direction substantially the length of the hair engaging member (refer to Legrain Figure 3, wherein the airflow outlet extends in a left-to-right direction which is coincident with the longitudinal direction and along the entire length of the hair engaging member, 12). 
Regarding claim 5, the combination of Legrain and Cohen discloses the attachment of claim 1, as applied above.  Per the modification addressed in claim 1 above, the ribs of Cohen were incorporated into Legrain’s hair engaging member, wherein Cohen’s ribs are positioned parallel to an adjacent rib and a channel is defined therebetween (refer to Cohen Figure 6, wherein adjacent ribs are disposed parallel to each other and the space between adjacent ribs defines a channel).
Regarding claim 7, the combination of Legrain and Cohen discloses the attachment of claim 1, as applied above.  Per the modification addressed above, Cohen’s ribs were incorporated into Legrain’s attachment wherein Cohen’s ribs have a uniform width.  Thus, the combination of Legrain and Cohen teaches the attachment of claim 1, wherein the ribs within the plurality of ribs have a uniform rib width.
Regarding claim 8, the combination of Legrain and Cohen discloses the attachment of claim 5, as applied above.  Per the modification addressed in claim 1, the ribs and corresponding channels therebetween of Cohen’s attachment were incorporated into Legrain’s attachment wherein Cohen’s channels have a uniform width and that width is greater than the width of each rib (best shown in Cohen Figure 6).  Thus, the combination of Legrain and Cohen discloses all of the limitations of claim 8.
Regarding claim 10, the combination of Legrain and Cohen discloses the attachment of claim 1, as applied above.  Legrain further discloses wherein the external surface of the hair engaging member has an arcuate profile perpendicular to the longitudinal direction (referring to Legrain Figure 6, the hair engaging member is an elliptical shape, 
thereby providing an arcuate profile perpendicular to the longitudinal direction). 
Regarding claim 11, the combination of Legrain and Cohen disclose the attachment of claim 1.  Legrain further discloses comprising two hair engaging members (referring to Legrain Figure 3, wherein a top portion of 7 is a first hair engaging member and a bottom portion of 7 is a second hair engaging member, refer to annotated Figure 3, below).

    PNG
    media_image6.png
    520
    624
    media_image6.png
    Greyscale

Regarding claim 12, the combination of Legrain and Cohen discloses the attachment of claim 11, as applied above.  Legrain further discloses wherein the hair engaging members are disposed side by side (best shown in Legrain Figure 3).
Regarding claim 13, the combination of Legrain and Cohen discloses the attachment of claim 12.  Legrain further discloses wherein the casing comprises an outer casing section (28) and an inner casing section (10), and a ledge (not labeled, refer to annotated Legrain Figure 3, below) of the inner casing section is located between the hair engaging members (refer to annotated Legrain Figure 3, below).

    PNG
    media_image7.png
    520
    654
    media_image7.png
    Greyscale

Regarding claim 14, the combination of Legrain and Cohen discloses the attachment of claim 11, as applied above.  Legrain further discloses a further airflow outlet between the casing and a second hair engaging member and wherein the further airflow outlet is shaped to direct air over an external surface of the second hair engaging member (refer to cropped and annotated Legrain Figure 3).

    PNG
    media_image8.png
    364
    628
    media_image8.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Legrain and Cohen as applied to claim 8 above, and further in view of Han (US2016/0120286).
Regarding claim 9, the combination of Legrain and Cohen disclose the attachment of claim 8, as applied above.  The combination does not disclose wherein the width of each channel is in the range from 2mm to 4mm, rather the combination is silent on the width.  Han discloses a similar attachment for a hairstyling apparatus (100) having a plurality of ribs (108 or 112) and a channel (132 or 134, refer to Figure 6) situated between adjacent ribs, wherein the width of the channel is between 0 and 12.5 mm (0 and 1.25cm) or between 0 and 9mm (refer to Paragraph [0043]), thereby demonstrating that the width of the channel can be modified as a matter of design choice so as to handle thick coarse hair.  Refer additionally to Figures 1-8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the attachment of the combination of Legrain and Cohen such that the width of each channel is within the claimed range, since such a modification would have involved a mere change in the size of a component of an invention and it has been held that a change in the size is within the level of ordinary skill, additionally such a modification provides the advantage of permitting the use of the device with coarse hair.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Legrain and Cohen as applied to claim 1 above, and further in view of  Miller (US6434855).
Regarding claim 15, the combination of Legrain and Cohen disclose the attachment of claim 1, as applied above.  The combination does not thus far disclose wherein the air inlet is configured so that airflow enters the attachment in the longitudinal direction.  Rather, the air inlet is configured so that airflow enters the attachment in a direction transverse to the longitudinal direction. 
Miller discloses a similar attachment (2) for a hair styling apparatus, the attachment comprising a hair engaging member (16, 17, Figures 9-10) extending in a longitudinal direction (left-to-right, Figures 9-10), the hair engaging member supported by a casing (3), the casing comprising an air inlet (interior of 32, Figure 9; interior of 33, Figure 10) disposed either transverse to the longitudinal direction (Figure 9) such that airflow into the attachment is transverse to the longitudinal direction, similar to the configuration of the combination of Legrain and Cohen; or alternatively, the air inlet is disposed parallel to the longitudinal direction, such that airflow into the attachment flows in the longitudinal direction, thereby demonstrating that providing an attachment for a hair styling apparatus wherein the air inlet is disposed such that airflow into the attachment is in the longitudinal direction is a functionally equivalent configuration to providing the air inlet such that the airflow enters the attachment transverse to the longitudinal direction.  Refer additionally to Figures 1-14.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the combination of Legrain and Cohen such that the air inlet is positioned so that airflow enters the attachment in the longitudinal direction, as taught by Miller, since Miller demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LeGrain (WO02/45543) in view of Cohen (US2012/0234343) and Miller (US6434855).
Regarding claim 21, Legrain discloses an attachment (3, “removably attached”, refer to line 168 and lines 190-192 of the translation) for a hair styling apparatus comprising: a casing (28, 12, 10, 6a, 6b, 8a, 8b) comprising an air inlet (not labeled but is the opening of 3, proximate hair dryer outlet end, 5; refer to Figure 1) for receiving airflow from a hair styling apparatus; a hair engaging member (7; refer to Figure 3) supported by the casing (best shown in Figure 2) and extending in a longitudinal direction of the attachment (left-to-right direction with respect to the orientation defined in Figure 3), wherein the hair engaging member comprises a curved external surface (best shown in Figure 3, wherein the hair engaging member exhibits an elliptical shape, thereby providing a curved external surface); and an airflow outlet (not labeled, but is defined by the void existing between hair engaging member 7, and portion of casing shown as flaps, 8a and 8b; refer to Figure 4) that extends in the longitudinal direction (refer to Figure 3, wherein the void that defines the airflow outlet extends in a left-to-right direction, i.e. the longitudinal direction), the airflow outlet formed as a slot between an inwardly facing side face of a wall of the casing (lower surface of flap 8a) that extends in the longitudinal direction (best shown in Figure 3 which shows the flap, 8a, extending a left-to-right direction, thereby extending in the longitudinal direction) and a first side (not labeled but is the left/interior side of the hair engaging member, refer to annotated Figure 5, below) of the hair engaging member, wherein the airflow outlet is shaped to direct air over the curved external surface of the hair engaging member from the first side of the hair engaging member toward an opposite side (not labeled, but is the right/exterior side of the hair engaging member, refer to annotated Figure 5, below) of the hair engaging member in a direction that is transverse to the longitudinal direction (the airflow exits the attachment in a direction coincident with arrows shown in Figures 4-5 which is transverse to the longitudinal direction; additionally refer to lines 274-275 of the translation which states that the position of the hair engaging member and the flaps of the casing can take any intermediate position between that shown in Figure 4, wherein the hair engaging member is fully retracted and the flaps are fully open, or the position as shown in Figure 5 wherein the hair engaging member is fully extended and the flaps of the casing are closed, in which case the direction of the airflow will be directed over the hair engaging member in different directions; however, in any intermediate position, the air flows over the hair engaging member transverse to the longitudinal direction, with the exception of the fully closed position as illustrated in Figure 5).  Refer additionally to Figures 1-5.  
Legrain does not disclose wherein the airflow outlet is transversely oriented relative to the air inlet or wherein the curved external surface of the hair engaging member comprises a plurality of ribs that form an airflow guide for guiding air that has exited the airflow outlet transversely to the longitudinal direction over the external surface of the hair engaging member, wherein each rib within the plurality of ribs extends substantially perpendicular to the longitudinal direction, and each rib within the plurality of ribs comprises an arcuate profile perpendicular to the longitudinal direction; however, such a configuration is well-known in the art, as demonstrated by Cohen.  Cohen discloses a similar hair styling attachment (50, 60, Figures 5-6) for a hair styling apparatus having an air inlet (not labeled, but is the inlet formed at bottom of 60, refer to Figure 6) and an airflow outlet (not labeled, but is the hole disposed at a top of attachments 50 and 60, refer to Figures 5A and 6), and a hair engaging member (top tapered portion of 50, 60, refer to Figures 5-6) extending in a longitudinal direction (left to right direction with respect to Figure 5A), the hair engaging member having a curved external surface (the hair engaging member has an oblong shape, thereby providing a curved external surface as best shown in Figure 6), the hair engaging member comprising a plurality of ribs (54, Figure 5A; not labeled in Figure 6; however, Figure 6 depicts a total of 14 ribs positioned on an exterior surface of the hair engaging member), wherein each rib in the plurality of ribs extends substantially perpendicular to the longitudinal direction (referring to Figure 5A, the longitudinal direction is left-to-right; each of the ribs extends vertically and therefore extend substantially perpendicular to the longitudinal direction), and each rib within the plurality of ribs comprises an arcuate profile perpendicular to the longitudinal direction (referring to Figures 5A and 6, each of the ribs is depicted as having a rounded cross-section and therefore comprises an arcuate profile about its perimeter and in the longitudinal direction).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legrain’s attachment for a hairstyling apparatus such that the curved external surface of the hair engaging member comprises a plurality of ribs, wherein each rib within the plurality of ribs extends substantially perpendicular to the longitudinal direction, and comprises an arcuate profile perpendicular to the longitudinal direction, as taught by Cohen, such that the plurality of ribs form an airflow guide for guiding air that has exited the airflow outlet transversely to the longitudinal direction over the external surface of the hair engaging member, since such a modification provides the advantage of aiding in the separation and alignment of a user’s hair.
The combination of Legrain and Cohen does not disclose wherein the airflow outlet is transversely oriented relative to the air inlet. Rather, the airflow outlet is oriented in the same direction as the air inlet.  Miller discloses a similar attachment (2) for a hair styling apparatus, the attachment comprising a hair engaging member (16, 17, Figures 9-10) extending in a longitudinal direction (left-to-right, Figures 9-10), the hair engaging member supported by a casing (3), the casing comprising an air inlet (interior of 32, Figure 9; interior of 33, Figure 10) disposed either in the same direction as the longitudinal direction (Figure 9), similar to the configuration of the combination of Legrain and Cohen; or alternatively, the air inlet is disposed transverse to the longitudinal direction (Figure 10), thereby demonstrating that providing an attachment for a hair styling apparatus wherein the airflow outlet is transversely oriented relative to the air inlet is a functionally equivalent configuration to providing the air inlet  and the airflow outlet in the same direction.  Refer additionally to Figures 1-14.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the combination of Legrain and Cohen such that the airflow outlet is transversely oriented relative to the air inlet, as taught by Miller, since Miller demonstrates that either position works equally well and both configurations are art-recognized functional equivalents.


    PNG
    media_image5.png
    700
    947
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 3, 5-7 and 11-15 under 35 U.S.C. 102 as being anticipated by DeRoche (US4471791) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/21/22 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Profile is defined by Oxford Languages as “an outline of something”.  As Applicant contests, Cohen’s ribs have non-straight profiles and will thus be round/arcuate about a periphery thereof.  Referring to the first annotated figure below, if one looks at the attachment in a direction along the arrow titled “viewing direction”, which is perpendicular to the longitudinal direction, a periphery of each of the ribs will appear similar to the second figure below, wherein the outline of each of the ribs have an arcuate profile.   Further, each of the ribs wraps about a front portion of the attachment and will have an arcuate profile about its bent portion. Thus, the ribs of Cohen provide an arcuate profile in a direction perpendicular to the longitudinal axis.


    PNG
    media_image9.png
    863
    870
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    258
    729
    media_image10.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799